Citation Nr: 1401225	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-14 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for hernia. 

2.  Entitlement to service connection for bilateral pes planus. 



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from March 1988 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO). 

In his May 2012 substantive appeal the Veteran did not present any specific argument as to the issue of service-connection for hiatal hernia.  However, an August 2013 supplemental statement of the case (SSOC) addressed that issue and it was certified to the Board on appeal.  As VA (the RO) took an action that reasonably led the Veteran to believe that the issue of hiatal hernia is on appeal before the Board, VA has waived objection to any untimeliness or inadequacy of substantive appeal, and the Board finds this issue is at this time properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  The Veteran is not prejudiced by this action; he remains free to withdraw his appeal seeking service connection for hernia, if he so desires, at any time prior to the Board's issuance of a decision on the merits.   
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, clarification is needed regarding the Veteran's claim of service connection for a hernia.  Specifically, his claim lists the disability for which service connection is sought as "hietal hernia".  However, his description of the alleged incident in service in which it is claimed to have been incurred (received in July 2009) suggests he is referring to an umbilical hernia, and in fact, the record shows that a periumbilical hernia was diagnosed (and repaired in May 2009).  The RO has denied service connection for hiatal hernia (and certified that issue on appeal). Clarification is needed as to whether that adjudication addresses the benefit sought.
Regarding the pes planus claim, the Veteran's service treatment records show he sought treatment for bilateral foot pain in March 1990.  He has received treatment for bilateral pes planus at the Memphis, Tennessee VA Medical Center.  He relates his pes planus to the extensive walking required in his service occupational specialty of cavalry scout.  On the July 2013 VA examination, the examiner opined that the Veteran's pes planus was less likely than not due to his service.  The opinion is unaccompanied by adequate explanation of rationale, and is inadequate for rating purposes.  The examiner's sole stated rationale was that pes planus occurs in a large segment of the population; the examiner did not comment on the complaints noted in service or the Veteran's theory that the pes planus is related to his duties in service.  

Accordingly, the case is REMANDED for the following:

1.  The RO should (by letter) advise the Veteran of the difference(s) between a hiatal hernia and an umbilical hernia (such as his requiring surgical repair), and ask him to clarify which type of hernia he seeks to have service-connected.  If his response is that he seeks service connection for an umbilical hernia due to an accident in service (as he has alleged), he should be advised that the alleged accident in service is not shown in the record (and that to substantiate his claim he should submit any evidence -to include "buddy statements" that corroborates the accident occurred).  If he expresses that the claim is for a hiatal hernia, he should be asked to explain his theory of a nexus to service.  

2.  The RO should secure for the record the copies of the complete clinical records of all VA treatment the Veteran has received for pes planus or a hernia since April 2013. 

3.  The RO should arrange for the Veteran to be examined by an orthopedist or podiatrist to determine the likely etiology of his bilateral pes planus.  The record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

Based on the factual evidence of record, what is the most likely etiology for the Veteran's pes planus?  Specifically, is it at least as likely as not (a 50% or better probability) that the disability is related to the Veteran's active duty service, to include as related his foot pain complaints noted in service, or (as he alleges) due to his duties as a scout in service)?

The examiner must fully explain the rationale for all opinions, citing to supporting clinical data/lay statements, as deemed appropriate.
  
4.  If based on development sought above an examination is needed to determine the etiology of the hernia at issue (i.e., if the Veteran indicates the hernia in question is the umbilical hernia surgically repaired, and provides some corroboration for his allegation of an accident in service), the RO should arrange for such examination.  The physician/surgeon conducting any such examination must explain fully the rationale for the conclusion as to the likely etiology for the hernia in question.   
 
5.  The RO should then review the record and re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate SSOC, and afford the Veteran opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

